United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-2779
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                         v.

                                Raymond L. Pierce

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                          Submitted: December 28, 2021
                             Filed: January 3, 2022
                                 [Unpublished]
                                 ____________

Before GRUENDER, ERICKSON, and GRASZ, Circuit Judges.
                         ____________

PER CURIAM.

       Raymond Pierce appeals the sentence, which was within the United States
Sentencing Guidelines Manual Guidelines advisory range, imposed by the district
court1 after he pled guilty to a firearm offense under a plea agreement containing an

      1
       The Honorable Roseann A. Ketchmark, United States District Judge for the
Western District of Missouri.
appeal waiver. His counsel has moved to withdraw, and has filed a brief under
Anders v. California, 386 U.S. 738 (1967), challenging the reasonableness of
Pierce’s sentence. Pierce has filed a pro se supplemental brief stating that discovery
was not shown to him before he pleaded guilty, leading to an improperly enhanced
sentence.

       Upon careful review, we conclude the appeal waiver is valid, enforceable, and
applicable to the issues raised in this appeal. See United States v. Scott, 627 F.3d
702, 704 (8th Cir. 2010) (reviewing de novo the validity and applicability of appeal
waiver); United States v. Andis, 333 F.3d 886, 889−92 (8th Cir. 2003) (en banc)
(enforcing appeal waiver if appeal falls within scope of waiver, defendant knowingly
and voluntarily entered into plea agreement and waiver, and it would not result in
miscarriage of justice). Pierce’s challenge to the sentencing enhancements do not
call into question the validity of his plea, see United States v. Michelsen, 141 F.3d
867, 871−72 (8th Cir. 1998) (enforcing appeal waiver resulting from knowing and
voluntary decision); and while he states that discovery was not shown to him before
he pled guilty, he did not move to withdraw his guilty plea in the district court, see
United States v. Umanzor, 617 F.3d 1053, 1060 (8th Cir. 2010) (deferring claim the
plea was constitutionally flawed to 28 U.S.C. § 2255 proceeding when defendant did
not move to withdraw guilty plea in district court).

      We have also independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and have found no non-frivolous issues for appeal falling outside the
scope of the waiver. Accordingly, we dismiss this appeal based on the appeal
waiver, and we grant counsel’s motion to withdraw.
                       ______________________________




                                         -2-